1
2
3
4
5
6                                    UNITED STATES DISTRICT COURT

7                                   EASTERN DISTRICT OF CALIFORNIA

8
     AUDREE CHATMAN,                                   )   Case No.: 1:18-cv-01463-DAD-SAB (PC)
9                                                      )
                      Plaintiff,                       )
10                                                         ORDER DIRECTING DEFENDANT’S TO RE-
                                                       )
              v.                                       )   SERVE MOTION FOR SUMMARY JUDGMENT
11                                                         AT PLAINTIFF’S NEW ADDRESS OF RECORD
                                                       )
     H. VERA,
12                                                     )   [ECF No. 25]
                      Defendant.                       )
13                                                     )
                                                       )
14                                                     )
                                                       )
15
              Plaintiff Audree Chatman is proceeding pro se and in forma pauperis in this civil rights action
16
     pursuant to 42 U.S.C. § 1983.
17
              On October 28, 2019, Defendant filed a motion for summary judgment. (ECF No. 24.)
18
              On October 30, 2019, Plaintiff filed a notice of change of address. (ECF No. 25.)
19
              In light of Plaintiff’s notice of change of address, Defendant is directed to re-serve a copy of
20
     the motion for summary judgment filed on October 28, 2019, within five (5) days from the date of
21
     service of this order.
22
23
     IT IS SO ORDERED.
24
25   Dated:        November 4, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
